Citation Nr: 0027183	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-38 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
internal derangement of the left knee.

2. Entitlement to a compensable evaluation for internal 
derangement of the right knee.

3. Entitlement to a compensable evaluation for allergic 
rhinitis.

4. Entitlement to a compensable evaluation for saddle nose 
deformity, status post surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from October 1984 to August 
1994.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action in June 1995, the RO granted service connection for 
internal derangement of each knee, allergic rhinitis and 
saddle nose deformity, status post surgery.  A noncompensable 
evaluation was assigned for each of these disabilities, 
effective September 1, 1994.  The veteran disagreed with the 
rating assigned for these disabilities.  Subsequently, based 
on the receipt of additional evidence, including the report 
of a Department of Veterans Affairs (VA) examination 
conducted in April 1997, the RO, by rating decision dated 
November 1997, increased the evaluation assigned for internal 
derangement of the left knee to 10 percent, effective 
September 1, 1994.  The ratings assigned for the veteran's 
other service-connected disabilities remained noncompensable.  

The record discloses that the veteran was scheduled to 
testify at a hearing at the RO in June 1996, but he failed to 
report for it.  The RO made another attempt in August 1999 to 
contact the veteran to clarify whether he still wanted to 
appear at a hearing, but the letter was returned as 
undeliverable.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's left knee disability is manifested by no 
more than slight limitation of motion with mild pain.  

3. There is no clinical evidence of instability, and the left 
knee disability is not productive of more than slight 
impairment.

4. The veteran's right knee disability is manifested by full 
range of motion, with no clinical evidence of pain or 
weakness.  

5. Prior to October 7, 1996, the veteran's allergic rhinitis 
was manifested by postnasal drip, with nasal obstruction.  

6. There was no objective evidence of moderate crusting or 
atrophic changes.

7. Mild nasal obstruction was again documented on the most 
recent VA examination.

8. Prior to October 7, 1996, the veteran's saddle nose 
deformity was manifested by no more than slight symptoms.  

9. A saddle nose deformity was not documented on the VA 
examination in April 1997.

10. Neither the old nor new regulations governing the rating 
of respiratory disorders, effective October 7, 1996, are more 
favorable to the veteran.



CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for internal derangement 
of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261 (1999).

2. A compensable evaluation for internal derangement of the 
right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261 (1999).

3. The criteria for a 10 percent rating for allergic rhinitis 
were met, effective September 1, 1994.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6501 
(as in effect prior to October 7, 1996); as amended by 
38 C.F.R. § 4.97, Diagnostic Code 6522 (effective October 7, 
1996).

4. A compensable evaluation for saddle nose deformity is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (as in effect both 
prior and subsequent to October 7, 1996).

5. Changes made to the schedular criteria for evaluating 
respiratory disorders are neither more or less beneficial to 
the veteran's claim contesting the initial rating assigned 
following a grant of service connection.  38 C.F.R. § 4.97 
(1997 & 1999); Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected bilateral 
knee disabilities, allergic rhinitis and saddle nose 
deformity that are within the competence of a lay party to 
report are sufficient to conclude that his claims are well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for each disability in 
issue, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

I.  A Higher Rating for Internal Derangement of 
Each Knee

Factual background

The service medical records disclose that the veteran was 
seen on a number of occasions for complaints concerning his 
knees.  On the separation examination in May 1994 a clinical 
evaluation of the lower extremities was normal.  
Patellofemoral syndrome was noted under the summary of 
defects.

The veteran was afforded a neurology examination by the VA in 
April 1995.  He stated that any prolonged standing or running 
was difficult for him because of his knees.  An examination 
of the right knee revealed that the veteran could go from 0-
130 degrees in flexion to 0 horizontal without difficulty.  
He could go from 0-120 degrees in the left knee and then had 
to stop the flexion because of pain.  He could fully extend 
the left knee.  The pertinent diagnosis was bilateral 
internal derangement of the knees, probable chondromalacia.

Based on the evidence summarized above, the RO, by rating 
decision dated June 1995, granted service connection for 
internal derangement of each knee, and assigned a 
noncompensable evaluation, effective September 1, 1994.

A VA examination of the joints was conducted in April 1997.  
The examiner summarized the findings of the previous 
examination.  The veteran reported that he had rather 
constant pain in his knee joints.  He stated that he had 
trouble going up and down stairs.  He related he had pain 
with flexion, running and kneeling.  The pain he had with 
kneeling was over the tibial tuberosity, and that was the 
pain he had in his knee joints.  He did not complain of 
swelling in the knee joints.  He stated that occasionally 
there might be some slight swelling in the knee joints, but 
it was not noticeable to anyone else.  The veteran indicated 
that it was only over the tibial tuberosity and the patellar 
tendon that he had the swelling.  He was taking an 
unspecified medicine.  

On examination, the veteran walked very well.  He walked well 
on his heels and toes and he squatted well.  He complained 
that when he squats, he has pain in the left knee joint.  
When the examiner had the veteran do ten toe-raising 
exercises, left and right, the veteran complained that it 
produced pain in the left knee joint.  The knees showed no 
effusion.  The patellar-grinding test was negative, and the 
knees were stable.  The cruciates and collaterals were 
intact.  McMurray's, pivot-shift and Lachman's sign were all 
negative.  Range of motion of each knee joint was from 0 
degrees of extension to 150 degrees of flexion with the heels 
touching the buttocks in full flexion.  There was pain in the 
left knee joint with full flexion, but not in the right.  
Full extension was not painful in either knee joint.  The 
pain the veteran had in the left knee joint with full flexion 
was mild.  He did not flinch or cringe, but just said that he 
noticed pain when the examiner pushed the left heel to the 
buttock in full flexion of the knee joint.  Each knee 
measured 39 centimeters; each calf measured 40 centimeters; 
and each thigh measured 59 centimeters.  X-rays of the knees 
showed mild narrowing of both patellofemoral compartments, 
compatible with chondromalacia patella.  There was a spur 
along the posterosuperior margin of the left proximal tibia, 
but the knees were otherwise unremarkable.  The diagnosis was 
arthralgias of the knee joints.  

The examiner commented that he did not think it was 
chondromalacia patella.  He stated that he did not like to 
make a diagnosis of chondromalacia patella unless a patient 
had pain with the patellar-grinding test and with movement of 
the patella.  The veteran had pain primarily over the 
patellar tendon inferior to the patellae and over the tibial 
tuberosity.  He had pain with kneeling, and that was not 
common in patients with chondromalacia patella.  From a 
functional standpoint, the examiner stated that the veteran 
had no limitation of motion.  He had very slight pain in the 
left knee joint with full flexion when the heel was touching 
the buttocks, but that was not incapacitating.  There was no 
weakness, fatigability or incoordination.  The veteran 
complained of flare-ups, and when he had them, he would have 
more pain in the knee joint.  He also complained of pain with 
such functional activities as stair climbing, running and 
kneeling.  

In a rating decision dated November 1997, the RO increased 
the evaluation assigned for internal derangement of the left 
knee to 10 percent, effective September 1994.  The 
noncompensable evaluation for internal derangement of the 
right knee was confirmed and continued.  

VA medical records dated from 1994 to 1996 were associated 
with the claims folder following the April 1997 VA 
examination.  An undated report shows that the veteran had a 
history of knee weakness and pain for several years.  It was 
indicated that he had recently fallen and injured the knee.  
The veteran complained of chronic bilateral knee pain only 
with climbing stairs, jumping and running.  It was indicated 
that his left knee had given out three months earlier.  On 
examination of each knee, there was full range of motion.  
Lachman's and McMurray's were negative.  There was positive 
tenderness with palpation below the patellars.  There was 
pain with extension with resistance bilaterally, left greater 
than right.  It was noted in October 1995 that his knees were 
still painful and buckled with stair climbing.  An 
examination of the knees showed no swelling, warmth or 
crepitus.  Lachman's and patellar grind were negative.  There 
was no medial/lateral instability.  Flexion was to 135 
degrees and extension was to 0 degrees.  There was tenderness 
in the right knee below the patella and along the medial 
lateral joint line.  In September 1996, the veteran related 
that his knee gave out and he fell down the stairs.  He was 
seen for unrelated complaints.  The assessment was knee pain.

Analysis

A 20 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is moderate.  When slight, a 10 percent evaluation 
may be assigned.  Diagnostic Code 5257.

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  When flexion is 
limited to 60 degrees, a noncompensable is assignable.  
Diagnostic Code 5260.

A 20 percent evaluation may be assigned when extension of the 
leg is limited to 15 degrees.  When limited to 10 degrees, a 
10 percent rating may be assigned.  A 10 percent evaluation 
may be assigned when extension of the leg is limited to 10 
degrees.  When extension is limited to 5 degrees, a 
noncompensable evaluation may be assigned.  Diagnostic Code 
5261.

The April 1995 VA examination demonstrates that the veteran 
had, at most, slight limitation of motion of the left knee 
and essentially full range of motion of the right knee.  He 
did have some pain with flexion.  The more recent VA 
examination also showed that the veteran experienced painful 
motion in the left knee with flexion.  The examiner commented 
that the pain was only mild.  He also noted that there was no 
pain or limitation of motion of the right knee.  No 
instability was documented.  The Board concludes that these 
clinical findings are of greater probative value than the 
veteran's statements regarding the severity of the 
disabilities of his knees.  Accordingly, the weight of the 
evidence is against the claim for an increased rating for 
internal derangement of either knee.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (1999) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the VA examinations 
failed to demonstrate the presence of pain or weakness in the 
knees.  Indeed, following the most recent VA examination, the 
examiner specifically commented that there was no weakness, 
fatigability or incoordination.  Therefore, a higher rating 
is not warranted under these provisions.

II.  A Compensable Evaluation for Allergic Rhinitis 
and a Compensable Evaluation for Saddle Nose 
Deformity

The service medical records reveal that the veteran underwent 
a septorhinoplasty in June 1994.  The medical record 
indicates that he fell down some stairs striking his  nose.  
There was a nasal deformity, but no real nasal obstruction.  
Additional records also reflect treatment for rhinitis and 
sinusitis.  

The veteran was afforded a VA examination of the nose and 
sinuses in April 1995.  He reported that since the 
septorhinoplasty he had left-sided obstruction and nasal 
drying.  He occasionally complained of frontal headaches.  He 
also complained of occasional postnasal drip.  It was noted 
that he had used Vancenase in the past with little effect.  
He had had several episodes of acute sinusitis, but had no 
recollection of treatment with antibiotics.  On examination, 
the veteran had no sinus tenderness.  The nose showed a 
saddle deformity.  The Cottle was negative.  The septum was 
midline with very dry mucous membranes and erythematous 
mucosa.  The diagnoses were allergic rhinitis, for which the 
examiner recommended antihistamine and decongestant as 
necessary, and saddle nose deformity that was likely 
contributing to the veteran's nasal obstruction.  For this, 
the examiner recommended a revision septorhinoplasty.  

Based on this evidence, the RO, by rating action in June 
1995, granted service connection for saddle nose deformity 
and allergic rhinitis.  A noncompensable rating was assigned 
for each of these disabilities.  

VA outpatient treatment records show that the veteran was 
seen in November 1995.  He was noted to be status post 
septorhinoplasty with persistent nasal obstruction, 
especially at night.  An examination revealed that the nasal 
mucosa were boggy.  No purulence was noted.  The septum was 
slightly deviated to the right.  The assessment was allergic 
rhinitis.  Medication was prescribed.  

The veteran was again afforded a VA nose and sinus 
examination in April 1997.  He stated that the medication he 
took for nasal congestion helped when he used it.  He related 
that the severity of his nasal congestion fluctuated.  He had 
not had acute sinusitis.  He indicated that in service he 
underwent a septorhinoplasty for his nasal obstruction and a 
dorsal hump as well.  He stated that the hump was not 
completely taken away.  The veteran also related that he had 
had some narrowing of the left nasal airway that had led to 
crusting of the left nasal airway.  The veteran reported that 
the nasal discharge got caught in the left airway and ended 
up crusting there.  

An examination revealed a mild dorsal hump, but no evidence 
of saddle nose.  The nasal vestibule was clear bilaterally.  
The septum showed a mild left deviation and somewhat enlarged 
inferior turbinates on the left relative to the right.  The 
middle turbinates were normal appearing bilaterally.  The 
inferior meatus and middle meatus were clear of pus and 
polyps bilaterally.  The sphenoethmoidal recess, olfactory 
area and superior turbinates were within normal limits.  The 
findings of a sinus series were compatible with acute 
maxillary sinusitis and chronic sinusitis.  The diagnoses 
were mild left septal deviation, no evidence of saddle nose 
deformity, and probable allergic rhinitis.  The examiner 
stated that the allergic rhinitis led to mild left nasal 
obstruction relative to the right, secondary to the inferior 
turbinate enlargement relative to the right and secondary to 
the mild left septal deviation.  

Analysis 

A 30 percent evaluation may be assigned for chronic atrophic 
rhinitis with moderate crusting and ozena, atrophic changes.  
A 10 percent evaluation may be assigned with definite atrophy 
of intranasal structure, and moderate secretion.  Diagnostic 
Code 6501, as in effect prior to October 7, 1996.

A 30 percent evaluation is assignable for allergic or 
vasomotor rhinitis with polyps.  A 10 percent evaluation is 
assignable without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  Diagnostic Code 6522, effective 
October 7, 1996.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

During pendency of this appeal, the diagnostic criteria for 
rating diseases of the respiratory system were amended by 
regulatory changes in the law.  The Court has held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas, 1 Vet. App. 308, 313.  
Accordingly, the Board will consider both former and amended 
criteria and will apply the criteria most favorable to him.  
Id.

In addition, the Board notes that in VAOGCPREC 3-2000 (April 
10, 2000), the General Counsel concluded that when a 
provision of the VA rating schedule is amended during the 
course of a claim for an increased rating, the Board should 
determine whether the intervening change is more favorable to 
the veteran; if so, the Board should apply that provision to 
rate the disability from and after, the effective date of the 
regulatory change; and the Board should apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  With 
these considerations in mind, the Board will address the 
merits of the claim at issue.

The April 1995 VA examination did not show that the veteran 
had atrophy of the intranasal structure or that any secretion 
was present.  However, it is significant to observe that a 
nasal obstruction was demonstrated.  The veteran reported 
that he occasionally had a postnasal drip.  A mild left nasal 
obstruction was found at the time of the April 1997 VA 
examination.  Under the revised criteria, effective October 
7, 1996, a compensable evaluation will be assigned for 
allergic rhinitis when there is a specified level of 
obstruction present.  The Board concedes that it is not clear 
from the evidence of record whether a 50-percent obstruction 
on both sides, or a complete obstruction on one side is 
present.  Under the benefit of the doubt rule embodied in 38 
U.S.C.A. § 5107(b), in order for a claimant to prevail, there 
need not be a preponderance of the evidence in the veteran's 
favor, but only an approximate balance of the positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Thus, based on a review of the entire record, the Board finds 
that the evidence is at least in equipoise and a 10 percent 
rating is warranted for allergic rhinitis.  There is no 
basis, under either criteria in effect during the pendency of 
the veteran's claim for a rating in excess of 10 percent.  In 
this regard, the Board finds that there was no evidence of 
moderate crusting or atrophic changes or that polyps are 
present.  

With respect to the claim for an increased rating for saddle 
nose deformity, the following criteria are applicable.

A 10 percent evaluation may be assigned for traumatic 
deflection of the nasal septum with marked interference with 
breathing space.  With only slight symptoms, a noncompensable 
evaluation may be assigned.  Diagnostic Code 6502, as in 
effect prior to October 7, 1996.

A 10 percent evaluation is assignable for traumatic deviation 
of the nasal septum with 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
Diagnostic Code 6502, effective October 7, 1996.

The Board points out that the April 1995 VA examination 
established that a saddle nose deformity was present, and 
that it was contributing to the veteran's nasal obstruction.  
There is no indication in the record that the deformity was 
productive of more than mild symptoms.  A mild left nasal 
obstruction was found at the time of the April 1997 VA 
examination.  It is also significant to point out that the 
examiner specifically concluded that no saddle nose deformity 
was present at that time.  Under these circumstances, the 
Board concludes that a compensable evaluation is not 
warranted for saddle nose deformity.  


ORDER

A rating in excess of 10 percent for internal derangement of 
the left knee is denied.  A compensable evaluation for 
internal derangement of the right knee is denied.  An 
increased rating for allergic rhinitis is granted, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.  A compensation evaluation for saddle nose 
deformity is denied.  



		
	James R. Siegel
	Acting Veterans Law Judge
Board of Veterans' Appeals



 

